Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis - 35 USC §101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claims 1, 13, 14 and 15 comprising the limitation of  ”an output controller configured to control an output unit to output the dependent variable calculated by the calculator, wherein by using the dependent variable, a change in a temperature, in performance, or in a physical quantity affecting the temperature is identified”, is outputting specific result/variable, which will be consider, as a significant additional steps.
Thus claims 1, 13, 14 and 15 are deemed patent eligible under 35 USC 101. Claims 2-8 and 10-12 are dependent claims of claim 1 and are also patent eligible under 35 USC 101.
Dependent claims 2-8 and 10-12 are eligible under 101.

Allowable Subject Matter

Claims 1-8, 10 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, Stefanski (US Pub.2017/0059190)
disclose an electronic apparatus comprising:
    a housing (Fig. 5A, para [0011], para [0037]);
   a heat generating element accommodated in the housing (para [0109]);
    three or more sensors (para [0091]);
     a calculator configured to calculate a dependent variable by a polynomial including three or more independent variables respectively corresponding to detected values of the three or more sensors (Fig. 8, # 806 initial coefficients, para [0130], para [0098], also see para [0102]); and
    an output controller configured to control an output unit to output the dependent variable, wherein by using the dependent variable, a change in a temperature, in performance, or in a physical quantity affecting the temperature is identified (Fig. 8, # 818, para [002], [0063], [0064]);
   the heat generating element includes a first heat generating element disposed in
the first part and a second heat generating element disposed in the second part (Abstract).

Yamamoto (US Pub.2007/0054164) disclose the housing accommodates a first part including a sensor and a second part including no sensor (see Fig. 2, para [0094] and [0095], where first to third heating elements 170, 172, 174 change depending on temperature; and in para [0020], where high-temperature reaction part heating element functions as a temperature sensor, the high-temperature reaction part can be Stefanski and Yamamoto either singularly or in combination, fail to anticipate or render obvious that a step of
“the calculator calculates the dependent variable corresponding to the temperature of the second heat generating element in the second part, based on a sum of products of another dependent variable and coefficients, the another dependent variable being calculated from the detected values of the sensors”.


Tsutsui (US Pub.2015/0086328) disclose the housing accommodates a first part including a sensor and a second part including no sensor (Fig. 8, # 73, # 43, para [0087], where a constant current may be constantly supplied to the sheathed heater 73 when heating the base without providing a temperature sensor... a value of the constant current supplied to the sheathed heater 73 may be changed corresponding to a temperature detected by a temperature sensor 43 which detects the temperature of the screw stator 24, e.g., heater 73 does not comprises the sensor and heater 24 comprises the sensor 43), but Stefanski and Tsutsui either singularly or in combination, fail to anticipate or render obvious that a step of define

“the calculator calculates the dependent variable corresponding to the temperature of the second heat generating element in the second part, based on a sum of products of another dependent variable and coefficients, the another dependent variable being calculated from the detected values of the sensors”.


The independed claims 13, 14 and 15 comprise the similar limitations.
Regarding Claims 1, 13, 14 and 15: the combined system applied above either singularly or in combination, fail to anticipate or render obvious that a step of define

“the calculator calculates the dependent variable corresponding to the temperature of the second heat generating element in the second part, based on a sum of products of another dependent variable and coefficients, the another dependent variable being calculated from the detected values of the sensors”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857







/REGIS J BETSCH/Primary Examiner, Art Unit 2857